DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 06 May 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims: 
The stator (claim 8);
The rotor (claim 8);
The second shaft member being a ring element comprising a third engagement area (claim 9);
A third shaft member (claim 9).
 No new matter should be entered.
The drawings are further objected to because “the first engagement area” and “the second engagement area” are not labeled in the figures.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to be inaccurate to what is described and shown in the drawings. Claim 1 recites that the engagement areas are engaged with each other by a threaded connection. The claim later recites that the engagement areas comprise one or more torsional locking elements. It can be seen in figs. 2B and 3 that the threaded connection (69) and the torsional locking elements (42, 44) are on different areas of the shafts. It is unclear then how they can both be located on the “engagement areas”. Further, the specification and drawings do not define what constitutes the “engagement areas” and these are not labeled in the drawings. For examination purposes only, the claim will be interpreted as reciting “the first and second shaft members engaged with each other by a threaded connection”, to be accurate to what is shown in figure 3 and described in the specification. 
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leiper (GB 2,531,555A).
In regards to claim 1, as best understood by the examiner, Leiper discloses a downhole assembly comprising: 
a drill bit (57); 
a tubular member (10); 
a shaft (1, 19) connected to the drill bit and configured to rotate within and relative to the tubular member to rotate the drill bit; and 
the shaft comprising a first shaft member (1) with a first engagement area and a second shaft member (19) with a second engagement area, “the first and second engagement areas engaged with each other by a threaded connection” (120), 
wherein at least one of the first and second engagement areas comprises one or more torsional locking elements (25).
In regards to claim 2, Leiper further discloses the one or more torsional locking elements comprise raised members (25A) on at least one of the first and second engagement areas.
In regards to claim 3, Leiper further discloses the threaded connection is a connection with a compression element (shown in fig. 1).
In regards to claim 4, Leiper further discloses the shaft and the tubular member are coupled by one or more bearings (13, 14) between the shaft and the tubular member.
In regards to claim 5, Leiper further discloses the first and second engagement areas are under compression when engaged (shown in fig. 2 and page 13 lines 1-16).
In regards to claim 6, Leiper further discloses the one or more torsional locking elements comprise particles (25A) on of one of the first and second engagement areas, wherein the particles press into the other of the first and second engagement areas when the first and second engagement areas are engaged (shown in fig. 2).
In regards to claim 7, Leiper further discloses the threaded connection has an outer diameter and the tubular member has an inner diameter and wherein the outer diameter of the threaded connection is smaller than the inner diameter of the tubular member (shown in fig. 1).
In regards to claim 8, Leiper further discloses the assembly comprises a drilling motor (58), the drilling motor comprising a stator (13) and a rotor (14) and wherein the shaft is connected to the rotor (shown in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leiper as applied to claim 1 above.
While Leiper does not expressly disclose the first and second engagement areas being a distance of less than 5 m to the brill bit; the distance from the bit may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Leiper to have the first and second engagement areas be a distance of less than 5 m to the brill bit, as the distance from the bit  may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
It is further noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar downhole assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        05/18/2022